Title: To George Washington from John Pierce, 12 March 1783
From: Pierce, John
To: Washington, George


                        
                            Sir
                            Philadelphia c.12 March 1783
                            
                        
                        On the 3d Instant I did myself the  your Excellency that a charge of  made by Colo. Palfrey on the 11th of April 1777 to  Gibbs of an
                            Independent Company as an  account, I was inclined to believe ought to 
                            entered to your account, and possibly is the one which is wanting between Feby & May 1777, since which I have
                            received your Letter of the 5th in consequence of which I have been at all the Offices in this City where it was possible
                            monies might have been charged to you, & obtained the enclosed accounts, which may perhaps answer your purposes.
                            General McDougall is not charged in any of the Offices in this City with the sum in Specie you requested to be informed
                            of. I am with great respect Your Excellys most Obedt Servt
                        
                            Jno. Pierce
                        
                    